                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                          5:96-CR-00010-KDB-DSC-19
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 ARNOLD ADAMS                               )
                                            )

         THIS MATTER is before the Court upon motion of the Defendant pro se for

compassionate release and a request for appointment of counsel based on the

COVID-19 pandemic under 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of 2018.

(Doc. No. 597). His conclusory and unsupported motion will be denied without

prejudice to a renewed motion properly supported by evidence and after exhaustion

of his administrative remedies.

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of Prisons (BOP). Now a court may entertain a motion filed by a

defendant: (1) after full exhaustion of all administrative rights to appeal a failure of

the BOP to bring a motion on his behalf; or (2) after lapse of 30 days from the

receipt of such a request by the warden of his facility, whichever is less.

         Here, Defendant was denied compassionate release by the warden on July 31,

2020. (Doc. No. 597 at 2). However, the motion fails to show that the Defendant

has fully exhausted his administrative rights to appeal a failure of the BOP to bring

a motion on his behalf before seeking relief from this Court. Likewise, the




     Case 5:96-cr-00010-KDB-DSC Document 598 Filed 10/08/20 Page 1 of 2
Defendant claims to have high blood pressure but fails to provide medical records to

substantiate it and any other underlying health conditions. Therefore, this Court

will not consider the merits of his claim. United States v. Raia, 954 F.3d 594, 595

(3d Cir. 2020) (denying motion for compassionate release based on COVID-19 where

defendant did not seek relief from BOP).

      The Defendant asks the Court to appoint him counsel to assist him with his

request for a compassionate release. However, “a criminal defendant has no right

to counsel beyond his first appeal.” United States v. Legree, 205 F.3d 724, 730 (4th

Cir. 2000) (quoting Coleman v. Thompson, 501 U.S. 722, 756 (1991). “Though in

some exceptional cases due process does mandate the appointment of counsel for

certain postconviction proceedings,” the defendant has not presented a showing of

such exceptional circumstances in this case. Legree, 205 F.3d at 730 (internal

citation omitted). The Court finds that the interests of justice do not require

appointment of counsel to assist the Defendant at this time.

      IT IS, THEREFORE, ORDERED, that the Defendant’s pro se motion for

compassionate release and appointment of counsel (Doc. No. 597), is DENIED

without prejudice to a renewed motion properly supported by evidence and after

exhaustion of his administrative remedies.

      SO ORDERED.




                                  Signed: October 7, 2020




     Case 5:96-cr-00010-KDB-DSC Document 598 Filed 10/08/20 Page 2 of 2
